MEMORANDUM OPINION AND ORDER
BRADEN, Judge.
On October 10, 2006, Plaintiff filed a Complaint in the above captioned ease for breach of contract against the United States (“the Government”) in the United States Court of Federal Claims. See Complaint, Parker v. United States, No. 06-701C (Fed.Cl. Oct.lO, 2006) (“Parker I”). On October 16, 2006, Plaintiff filed a second Complaint in the United States Court of Federal Claims for breach of contract that was assigned to the Honorable Lynn Bush. See Complaint, Parker v. United States, No. 06-715C (Fed.Cl. Oct. 16, 2006) (“Parker II”). Both actions were filed pro se.
On November 3, 2006, Plaintiff filed a Motion, pursuant to Rule 40.2 of the Rules of the United States Court of Federal Claims (“RCFC”) to transfer Parker v. United States, No. 06-715C, from Judge Bush to the undersigned judge. On November 6, 2006, Judge Bush issued an Order transferring that case.
Rule 42(a) of the Rules of the United States Court of Federal Claims provides:
When actions involving a common question of law or fact are pending before the court, it may order a joint hearing or trial of any or all the matters in issue in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.
RCFC 42(a) (emphasis added); see also Cienega Gardens v. United States, 62 Fed.Cl. 28, 32 (2004) (holding that two inquiries are required to determine whether consolidation should be granted: first, whether a “common question of law or fact” exists in both cases; and second, whether considerations regarding “the interest of judicial economy [outweigh] the potential for delay, confusion and prejudice that may result from consolidation.”).
The court has determined that consolidation of Parker I and Parker II is appropriate under RCFC 42(a), because both cases: involve common questions of law and fact; arise from a dispute over the implementation of the same contract between Plaintiff and the United States Air Force; and substantial judicial economies will be achieved through the consolidation of Case No. 06-701C and Case No. 06-715C, before the undersigned.
Pursuant to the November 21, 2006 status conference, by January 8, 2007 the Government will provide a short letter to Plaintiff and this court, outlining the issues presented in this case over which the court has jurisdiction. Plaintiff, Guy Parker, will file any response by January 16, 2007. A telephone status conference will be held on January 22, 2007 at 2:00 P.M. E.S.T.
Thereafter, the Government may file any Motion to Dismiss by February 11, 2007.
IT IS SO ORDERED.